DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the glass production line (H), control unit and how the control unit has control over the other structural components to provide the bottom surface of the product with the sprayer on the rotatable holder.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1, Line 5-6 states “then after design additions replacement” is a grammar issue.
Claim 1, Line 15 states “color reservoirs… in which and” is a grammar issue.
Claim 1, Line 20-21 states “arranges that working of” is a grammar issue.
Claim 3, Line 1 states “hot air passes through” is a grammar issue.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are“a system for use… for addition of design elements”, “holder… for receiving”, “heating element for keeping…”, “relief mold performs…”, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding the production capability of the system described in preceding Claim 1, there is insufficient evidence as to how the control unit of the systems can “realize” and apply design to “all surfaces” or “a controlled area” of the product, primarily how the system is capable to apply design elements to “a bottom surface” of the product.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “the product flow” (Line 4), “the embossing operations” (Line 12), “the commands” (Line 18) lack antecedent basis. Additionally, at least one control unit that commands “the holder, stabilizer, heating element, relief mold, sprayer, and color reservoirs”;Applicant needs to specify the optional pluralities of the above elements as well as correct antecedent basis of, for example, “the holder” as “at least one rotatable holder” and etc. 
In Claim 1, Applicant uses the phrase “that will be carried on the product”; Examiner interprets this as indefinite action language. Claims 2-11 are rejected because they contain all the limitation and dependency on Claim 1. 
Claim 5 recites the limitation "the heat".  There is insufficient antecedent basis for this limitation in the claim. 
In Claim 5, Applicant uses the phrase “that will be given to the product”; Examiner interprets this as indefinite action language. Appropriate correction is required.
The term “can rotate 360°” in claim 6 is unclear and renders the claim indefinite. Examiner cannot determine if the nozzles are rotating with respect to the longitudinal axis of the product, the structural bar holding the sprayer, rotating 360° about the product for full coverage, spraying in a circular motion, etc. Applicant needs to specify an axis of rotation.
Claim 7 recites the limitation “variable tips”. The term “variable tips” is not defined by claim the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner interprets the variable tips to be a variety of tips compatible with the nozzle for different spray application properties and/or patterns. Applicant should elaborate and clarify their intended interpretation. 


Claim limitation “a system for use… for addition of design elements”, “holder… for receiving”, “heating element for keeping…”, “relief mold performs…”, “sprayer which applies…”, “reservoirs… in which…”, “commands for”, and “control unit… arranges/controlling the application” in Claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	

Claims 1, 2, 5, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Buschor (DE-2517504-A1, English machine translation provided by Espacenet), further in view of Eldred (US-2883797-A), Gruhl (US-0541851-A), and Lourman (US-6037012-A)..

Regarding Claim 1, Buschor teaches of a system used on a glass production line (conveyor 7) with holding rod 8 (Fig. 1, Line 109) and electrode 25 (Fig. 5, Line 171-172) with rotation about its longitudinal axis and follows the production flow, reading on the rotatable holder. Screw cap closure 10 (Fig. 1, Line 117) and ring 32 with tongue ends 31 (Fig. 4, 5 Line 183-184) fasten the product to the holder, reading on the rotatable stabilizer. Sprayer 1 (Line 105) is used to spray a coating on the product moving on the conveyor, fixed on the holder and stabilizer. Buschor’s system includes a kiln/oven for setting a temperature to bake the coating onto the product body [0012]. 
Buschor is silent on a relief mold for reshaping the product. In related rotatable glass article manufacturing art, Eldred teaches of a production machine that rotates the receiving glass cups to the firing zone of a burner to finish the product (Col. 1 Line 41-49). In his Figure 4 embodiment, burner head 41 (at least one heating element) is assembled with resizing die 160 (relief mold) and screw shaft system to move the assembly back and forth towards the product (Col. 5 Line 25-53). It would be obvious to one of ordinary skill in the art at the time of invention to incorporate the relief mold and heating element taught by Buschor to smooth and accurately size the finish of the glass article/product for improved manufacturing quality and consistency.
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation 
The production machine taught by Eldred is intended for finishing/glazing glassware; Eldred is silent on adding design elements to the glass product, performing embossing operations, and applying patterns on the product. Gruhl teaches of roller die (a) for embossing a pattern (p. 2 Line 42-54) for finishing glass objects with a design. It would be obvious to one of ordinary skill in the art at the time of invention to modify the resizing die on modified Buschor to the roller die with embossing pattern as taught by Gruhl to decorate the finished product for improved aesthetics for commercial success.  
The sprayer taught by Buschor is used to coat glass vessels for various reasons [0002] and does not explicitly teach of using the spray to apply color to the product. In related spray glass on production line art, Lourman teaches of a similar sprayer (Col. 4 Line 1-2) at a rotating product for color application (Col. 4 Line 39) with a control unit (Col. 4 Line 52). Lourman further teaches of containers (Col. 7 Line 9-22), reading on instant application’s color reservoirs. It would be obvious to one of ordinary skill in the art at the time of invention to modify Eldred with the color reservoir for spraying color application to the product for improved aesthetics for commercial success and update the control unit taught by Lourman to control the holder, stabilizer, heating, relief mold, sprayer and color reservoir to increase production efficiency.
Regarding the control unit, in re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.

Regarding Claim 2, according to modified Buschor of Claim 1, Buschor (Line 185-188) teaches of moving the ring 32 (stabilizer) downward to clamp the glass bottle and release after the coating 

Regarding Claim 5, according to modified Buschor of Claim 1, Eldred teaches intent to control the heating by controlling the rate of gas by a valve system (Col. 7 Line 38-47). It would be obvious to one of ordinary skill in the art at the time of invention that modified Buschor would incorporate the control unit taught by Lourman to program the heat needed for the production operation. Additionally, in re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.

Regarding Claim 8, according to modified Buschor of Claim 1, Lourman teaches of supply pumps (Col. 7 Line 9-22) that draw the paint from the color containers through pipeline 110/111 to the sprayer 100/101 (Col. 6 Line 47-48). Regarding the design application submitted to the control unit, in re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.

Regarding Claim 10 and 11, according to modified Bushor of Claim 1, Lourman discusses of homogeneously distributing the spray particulate over the surface of the glass article with sufficient density (Col. 2 Line 12-31). Buschor also teaches of the powder-coating to cover the bottom (surface) of the bottles (Line 137-139). Gruhl teaches of a lever mechanism that controls the force/depth of the roller die (p, 2 Line 113-127), used as a relief mold, to move said die against the surface of the object to emboss controlled areas of the product. It would be obvious to one of ordinary skill in the art at the time 
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means (Note: with no specific) to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.


Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Buschor (DE-2517504-A1), further in view of Eldred (US-2883797-A), Gruhl (US-0541851-A), and Lourman (US-6037012-A) as applied to Claim 1 above, and further in view of Kurokawa et al (US-3834884-A).
Regarding Claim 3 and 4, according to modified Buschor of Claim 1, Eldred teaches of a valve system to control the rate of gas fueling the heating element to lower heat intensity (Col. 7 Line 38-47). In related glass reforming production art, Kurokawa teaches of gas burner 182 softening glass and blown with air by the blow head link device 177 and molding device 178 (Col. 13 Line 15-25), reading on heating element, air duct, and relief mold respectively. It would be obvious to one of ordinary skill in the art at the time of invention to incorporate the blow head link device (air duct) on the mold from blow molding technology taught by Kurokawa to modified Buschor to control the viscosity/plasticity of softened glass and retain the desired shape for production.
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation .


Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Buschor (DE-2517504-A1), further in view of Eldred (US-2883797-A),  Gruhl (US-0541851-A), and Lourman (US-6037012-A) as applied to Claim 1 above, and further in view of Shibuya et al (JP-2014037459-A, English translation provided by Espacenet).
Regarding Claim 6 and 7, according to modified Buschor of Claim 1, the sprayer taught by Buschor inherently has a nozzle, but Buschor does not elaborate on the tips. In related spray coating glass vessel art, Shibuya teaches of a spray system with carriage 25 and arm 26 [0016] that rotates the nozzle 360° around the product to be coated. Shibuya also teaches of various tips like nozzle tip 45 (Fig. 9), nozzle tip 7 (Fig. 1), and nozzle tip 11 (Fig. 7) for different spray patterns. It would be obvious to one of ordinary skill in the art at the time of invention to modify Buschor’s sprayer with the spray system and tips of Shibuya to change the spray pattern of the nozzle and reduce waste of the spray liquid [0007].


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Buschor (DE-2517504-A1), further in view of Eldred (US-2883797-A),  Gruhl (US-0541851-A), and Lourman (US-6037012-A) as applied to Claim 1 above, and further in view of Shota (JP-2014037459-A, English translation provided by Espacenet) and Li (CN-103143482-A, English translation provided by Espacenet).
Regarding Claim 9, according to modified Buschor of Claim 1, Lourman discusses mixing fillers in the resin/compositions to change properties of the coating (Col. 9 Line 49-62), but Lourman is silent on 
Shota is silent on the color reservoir being programmable. In related paint spraying machine art, Li teaches of pairing their color-matching and paint-mixing system with a computer and chromatographic analyzer [0009]. It would be obvious to one of ordinary skill in the art at the time of invention to modify the stirring tank of modified Buschor with the color-matching and paint-mixing taught by Li to reduce waste paint from inaccurate color matching.
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bode (US-2888780-A) teaches of reshaping hot glass by rotating about burners and high pressure air jets against a die.
Dickens (US-5669950-A) teaches of forming assembly production line for glassware for reshaping the spout using auxiliary heaters and molds.
Cornwell et al (US-1638620-A and US-1849823-A) teaches of reshaping and finishing glassware on a production line by rotating about a head/mold
Sloan (US-1478261-A) teaches of a glassworking machine that crimps the rim of glassware, for decorative effect, after emerging from the hot furnace.
Burnham (US-2002-102388-A1) teaches of a roller embossing system for transferring a pattern onto a surface of hot glass product.
Kurokawa et al (US-3834884-A) teaches of a rotatable holder and stabilizer apparatus assembly for blow-molding hollow glassware in a production line.
Matsuura (JP-S61266333-A) teaches of screen-printing a pattern on glass surface and adding an ombre color pattern on controlled areas. 
Ento (JP-S61168456-A) teaches of a process to fire polish and processing a stem and base for a tumbler using a rotating holder, burners, and straightening bar
Omae et al (JP-2005263505-A) teaches of carving a pattern ware and pressing additional design elements to the surface of the glassware.
Kobayashi et al (JP-2005263506-A) teaches of producing a glass bottle and adding a design element by pressing a gob to the side surface of the glass bottle. 
Hasunuma (CN-1485248-A) teaches of spray coating a glass container with lacquer that provides color and crackle pattern for decorative effect.
Li (CN-203090800U) teaches of paint spray coating flat glass with a paint stirring box.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741